Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2019

                                      No. 04-19-00457-CV

                                      EX PARTE C.D.R.


                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 33751
                       Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
        On August 26, 2019, this court ordered appellant to file a response presenting a
reasonable explanation for failing to file a notice of appeal in a timely manner. We ordered all
other appellate deadlines suspended until further order of this court. Appellant responded on
September 10, 2019, explaining his late filing of the notice of appeal and requesting an extension
of time to file his notice of appeal. We GRANT appellant’s request for an extension of time to
file his notice of appeal and, accordingly, we deem the notice of appeal timely filed and retain
the appeal on the docket of this court.

       The appellate deadlines are no longer suspended. The reporter’s record was originally
due on July 29, 2019, and is now past due.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court